PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Cote et al.
Application No. 13/485,101
Filed: May 31, 2012
Attorney Docket Number: 
APPL:0293 / FLE P12309US1
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

This application was held abandoned on after no further action was taken after the “Decision on Appeal” rendered on March 31, 2017, by Patent Trial and Appeal Board.  A Notice of Abandonment was mailed on June 7, 2017.  

A review of the application file history reveals that the decision mailed on March 31, 2017, affirmed-in-part the examiner’s final rejections made in the final Office action mailed on April 13, 2015.  While the examiner’s rejection of claims 1-13, 15-24, 26-32, and 35-37, was affirmed, the Patent Trial and Appeal Board reversed the examiner’s decision rejecting claims 14, 25, 33, and 34.

It is noted that MPEP § 1214.06(II), provides, in pertinent part, that:  

II.CLAIMS STAND ALLOWED

The appellant is not required to file a reply. The examiner issues the application or ex parte reexamination certificate on the claims which stand allowed. It is not necessary for the applicant or patent owner to cancel the rejected claims, since they may be canceled by the examiner in an examiner’s amendment. 

As per the guidance provided in Section 1214.06 of the MPEP as cited above, the imposition of the holding of abandonment was not proper because claims 14, 25, 33, and 34.
are allowed.  The proper response of the USPTO would be to cancel the claims on which the examiner was affirmed and issue a Notice of Allowance and Issue Fee Due as to the allowed claims.  In any case, no further response was required by applicant after the decision on appeal.  The holding of abandonment is sua sponte withdrawn, accordingly.  

The application file is being forwarded to Technology Center GAU 2662 for further processing.

Questions concerning this decision should be directed to the undersigned at (571) 272-3222.


/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET